o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc intl b03 genin-102229-14 number release date uil the honorable mari tere gonzález lópez senadora distrito mayagüez-aquadilla el capitolio po box san juan puerto rico re puerto rico's excise_tax dear senator gonzález lópez this general information_letter is in response to your letter of date inquiring about the creditability of the puerto rican excise_tax as you know on date the treasury_department and the irs issued notice_2011_29 irb that notice provides interim guidance on the creditability of the excise_tax and states that pending the determination of a number of legal and factual issues the irs will not challenge a taxpayer's position that the excise_tax is a creditable tax in lieu of an income_tax under sec_903 the notice also states that any change in the foreign_tax_credit treatment of the excise_tax after resolution of the pending issues will be prospective and will not apply to excise_tax paid_or_accrued before the date that further guidance is issued this letter is intended for informational purposes only and does not constitute a ruling see revproc_2014_1 sec_2 2014_1_irb_7 date if you have additional questions please contact ------------------------- --------------------- of our office at sincerely barbara a felker branch chief branch office of associate chief_counsel international cc
